TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED FEBRUARY 10, 2022



                                    NO. 03-20-00108-CR


                                Allison Heathman, Appellant

                                               v.

                                 The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.